DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s amendments to the independent claim have overcome the USC § 102 rejection of the Non-Final dated 18 September 2020 with regards to Claims 1-5, 9-11, 15, and 18-24 as applicant has combined previously rejection Claims 2 and 6 into Claim 1. Claim 6 was previously rejected under USC § 103 over Boyce (US 8,961,634) in view of W. M. Reed et al (1,746,283). 
Applicant's arguments with regards to the USC § 103 rejection filed 18 February 2021 have been fully considered but they are not persuasive. Boyce teaches an engagement member and retention member comprising screws, Reed teaches another means of attaching a filter frame to a housing frame comprising spring loaded latches. As detailed below it would be obvious to one of ordinary skill in the art to replace one known attachment means with another known attachment means. The latches of Reed are engaged by the retention assembly by friction on the surface of the latch and the surface of the frame as seen in Reed Fig. 5, thus applicant's argument pg. 11 that "the latches do not engage with any other element" is not persuasive. 
Examiner appreciates applicant’s amendments to the claims which have overcome the previously applied USC § 112 rejections and claim objections of the Non-Final dated 18 September 2020 which are hereby withdrawn. 
Claim Objections
Claim25 is objected to because of the following informalities:  line 15 recites "of the of the filter frame".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 requires "the filter frame does not have reflection symmetry". While this is somewhat supported by the drawings provided in Figure 5b which shows a rotationally symmetrical but not reflection symmetrical filter frame a negative limitation must have additional support beyond drawings which show an exemplary embodiment but which do not demonstrate all possible embodiments. Support for the lack of reflection symmetry is not present in the originally filed claims and is not present in the specification. As such Claim 28 comprises new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 and dependent claims 3-5 and 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1, the limitation “wherein the first engagement member and the second engagement member each comprise a pair of hooks that face in opposing directions” is indefinite as it is unclear from the claim whether applicant is claiming the hooks of the different engagement members face in opposite directions, for example the first engagement member hooks face upwards and the second engagement hooks face downwards, or if each pair of hooks face upwards and downwards. It is also unclear if applicant is utilizing this language as a generic to a species to encompass both possibilities. For the purposes of rejection the claim is being interpreted as the hooks are identical to one another and both sets have oppositely facing hooks in accordance with parts 1371a and 1371b of Applicant’s drawings Fig. 5b. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 7-11, 16-27 -is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 8,961,634) in view of W. M. Reed et al (1,746,283).
With regards to Claims 1, 3-5, 7-11, 16-17, 23-25, and 27:
Boyce teaches:
A filter assembly, part 126, comprising a filter frame supporting filter media, part 124. A first and second engagement members, screws or bolts thru holes in the filter frame connecting to holes in the retention assemblies, which are located on opposite edges of the filter frames. The frame has two-fold rotational symmetry such that the filter frame can be retained in either of two opposing orientations. The first engagement member is provided on the first edge of the 
(See Boyce Annotated Fig. 2 below and Fig. 3 and Col. 3 lines 30-67)

    PNG
    media_image1.png
    597
    1188
    media_image1.png
    Greyscale

The filter frame is provided with a first side flange that extends along a first side of the filter frame and a second side flange that extends along a second side of the filter frame. The 

    PNG
    media_image2.png
    597
    1188
    media_image2.png
    Greyscale

A retention and engagement means of overlapping holes connected with a screw, bolt, or rivet type connector. (See Boyce Fig. 6)
Boyce does not teach:
Each engagement/retention member comprises a pair of hooks.
Reed teaches:
A pair of hooks, parts 6”, that hold a filter between a frame, part 2, and another frame piece or housing, part 4. The pair of hooks face in opposing directions. (See Reed Fig. 5 and 8 and Pg. 1 lines 59-71 and 85-90)
Each hook comprises a projection extending from the filter frame having a distal end that is angled relative to a proximal end, the distal end extending in a direction that is parallel to the longitudinal axis of the filter frame. (See Reed Annotated Fig. 8 below)
Each pair of hooks comprises a single projection extending from the filter frame having a distal end comprising a pair of angled portions that are parallel to the longitudinal axis of the filter frame and that extend in opposing direction. (See Reed Annotated Fig. 8 below)
Each of the first retention member and the second retention member comprise a resilient hook that is arranged to engage a corresponding through-hole. (See Reed Annotated Fig. 8 below)
The resilient hook comprises a resilient arm, a distal end of the resilient arm is provided with a sloped projection that slopes towards the distal end of the resilient arm. (See Reed Annotated Fig. 8 below)


    PNG
    media_image3.png
    568
    439
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection means of Boyce to comprise the hooks of Reed as both are known means of connecting a filter frame to a housing frame and the selection of any of these known connection means would be within the level of ordinary skill in the art. And Reed teaches that “such a connection means holds the filter tightly to the framework to minimize air leakage while permitting the filter to be easily removed and replaced” See Reed Pg. 1 Lines 11-17.
With regards to Claim 26 Boyce teaches:
Unevenly distributed engagement members on the first and second edges. (See Boyce Annotated Fig. 5b below)

    PNG
    media_image4.png
    758
    610
    media_image4.png
    Greyscale

With regards to Claims 15 and 18-22 Boyce teaches:
A first retention member provided on a first end of the filter frame and a second retention member provided on an opposing, second end of the filter frame, wherein the first retention member and the second rotation member are arranged to releasably retain a shroud, a portion that partially blocks the filter media, when mounted on the filter assembly. The filter frame is provided with one or more alignment ribs that are arranged to cooperate with a corresponding track or channel or groove provided on the shroud in order to guide the shroud onto the filter frame. (See Boyce Annotated Fig. 6 below)

    PNG
    media_image5.png
    987
    1226
    media_image5.png
    Greyscale

The one or more alignment ribs, see the second flange in Annotated Fig. 2 above, is straight and extends in a direction that is parallel to a longitudinal plane that bisects the filter frame.
The filter frame is provided with at least one alignment rib, 1st and 2nd flange, on each end of the filter frame. the filter frame is provided with a first end flange that extends along a first end of the filter frame and a second side flange that extends along a second end of the filter frame, the first end flange and the second end flange being arranged to support the one or more filter media, and the first end flange and the second end flange of the filter frame are each provided with a pair of alignment ribs, 1st and 2nd flange see Boyce Annotated Fig. 2 below. The first end flange and the second end flange of the filter frame are each provided with a further two alignment ribs one on the top and one on the bottom of the filter as seen below.

    PNG
    media_image6.png
    597
    1188
    media_image6.png
    Greyscale

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 8,961,634) in view of W. M. Reed et al (1,746,283) as applied above in the rejection of Claim 1 in view of Meyers et al. (US 2011/0011782).
With regards to Claims 12-14:
Boyce teaches:
A filter frame with an inner periphery around the filter between the filter frame and the filter media. 
Boyce in view of Reed does not explicitly teach:
A seal in the inner periphery between the filter media and the filter frame. 
Meyers teaches:
A filter element with a filter frame, part 32, and filter media, part 22, with a seal around the inner periphery of the filter frame between the frame and the media. A recess on the filter frame that extends around the entirety of the inner periphery of the filter frame that is arranged to receive and support the seal. The recess, channel part 28, extends across an inner surface of both the first side flange and the second side flange and across an inner edge of the both the first and second edge of the filter frame. (See Meyers Paragraph 14, 15, and 17 and Fig. 1-3)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter frame of Boyce in view of Reed to have the seal of Meyers as taught by Meyers Paragraph 2 that such a seal prevents bypass of fluid and contaminants around the filter media and is useful in addition to a gasket between the filter frame and a housing. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 8,961,634) in view of W. M. Reed et al (1,746,283) as applied above in the rejection of Claim 25 in view of Eshbaugh et al. (US 2012/0277597).
With regards to Claim 28:
Boyce in view of Reed teaches a mirror symmetrical filter frame attached to a housing.
Boyce in view of Reed does not teach:
“wherein the frame does not have reflection symmetry”
Eshbaugh teaches:
A frame, part 500, attached to a housing, which is asymmetrical or keyed such that there is only one correct orientation so that the frame cannot be placed backwards or otherwise incorrectly. (See Eshbaugh Paragraph 123) 
It would have been obvious to one of ordinary skill in the art at the time of filing to make the frame of Boyce in view of Reed asymmetrical in order to key the frame to the housing and ensure that the frame cannot be placed on the housing incorrectly as taught by Eshbaugh paragraph 123. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776